Citation Nr: 0834327	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  00-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder to 
include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to January 
1980 and had unverified periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) from 
1989 to 1999 in the United States Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Phoenix, Arizona 
RO; a transcript of the hearing is of record.

The veteran submitted a letter in June 2002 to withdraw her 
appeal for entitlement to service connection for a broken 
ankle.  Accordingly, the issue of entitlement to service 
connection for residual of a broken ankle is considered 
withdrawn.  See 38 C.F.R. § 20.204.  

In November 2003, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested 
actions to the extent possible, the RO continued the denial 
of the claim (as reflected in the October 2007 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
the veteran injured her left knee during active duty, ACDUTRA 
or INACDUTRA and there is no competent medical evidence of 
record that provides a nexus between the veteran's current 
left knee disorder and active duty, ACDUTRA or INACDUTRA.

2.  The competent medical evidence of record does not show 
that the veteran's left knee disorder is etiologically 
related to or aggravated by the veteran's service-connected 
right knee disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the 
veteran's active service, ACDUTRA, or INACDUTRA, nor was it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Two VCAA letters sent by the RO in September 2001 informed 
the veteran of what evidence was required to substantiate her 
claim for service connection for a left knee disorder.  The 
letters also informed the veteran of her and VA's respective 
duties for obtaining evidence.  However, the notice letters 
were provided subsequent to the initial unfavorable decision.  
The Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in October 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)  (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The Board notes that the veteran was not informed of the 
disability rating and effective date through a VCAA notice 
letter.  The lack of notice with respect to those elements in 
the aforementioned VCAA notice letters is harmless error as 
the claim is being denied and, consequently, no disability 
ratings or effective dates will be assigned.
  
With regard to the duty to assist, the claims file contains 
service treatment records, reserve treatment records, VA 
treatment records, private medical records, SSA records and 
VA examination reports.  The RO was unable to obtain the 
veteran's periods of ACDUTRA and INACDUTRA while the veteran 
was in the Reserves.  The RO attempted to obtain this 
information in January 1999, August 2000, and September 2000 
from various Reserve Unit stations in Arizona and California.  
The RO sent a letter to the veteran in March 2001 requesting 
the veteran to provide documents showing reserve dates and 
dates of active duty for training.  In February 2002, the RO 
made a formal finding of unavailability of records for 
ACDUTRA dates.  The RO also attempted to obtain ACDUTRA and 
INACDUTRA information in August 2005, in September 2006, May 
2007 and September 2007 with negative results.  In a case in 
which a veteran's service records are unavailable through no 
fault of her own, there is a heightened obligation for VA to 
assist the veteran in the development of her claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to her claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  Based 
on the foregoing, the Board finds that VA has fulfilled its 
heightened duty to assist the veteran.

Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and it concludes that she has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a service connection claim for a left knee 
disorder in September 1998.  She contends that running as 
part of her Reserve training caused her left knee pain and 
ultimately led to her left knee injury in April 1997.  In the 
alternative, she contends that her service-connected right 
knee disability caused her left knee injury.  The RO denied 
her claim.  She appeals this decision. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing whether the veteran is entitled to service 
connection for a left knee disability, the evidence of record 
must show that the veteran currently has that disability.  
The medical evidence reveals that the veteran fell and 
injured her left knee in April 1997.  In June 1997, the 
veteran underwent a left knee ACL reconstruction, left knee 
anterior medial meniscectomy and medial femoral condyle 
chondroplasty due to left knee pain and instability, anterior 
cruciate ligament tear and meniscus tear from the fall in 
April 1997.  The veteran was diagnosed with recurrent ACL 
tear and medial meniscal tear of the left knee with 
degenerative changes in a June 2006 VA examination.  Thus, 
the veteran has a current left knee disorder.  

Nevertheless, the medical evidence does not show that the 
veteran's current left knee disorder is related to her active 
military service or manifested to a compensable degree within 
one year of discharge.  There is no evidence that the veteran 
complained of or received treatment for a left knee problem 
during active military service.  The earliest complaints and 
treatment of a left knee disorder was in April 1997 after the 
veteran injured her left knee in a fall, approximately 16 
years after active military service.  In addition, there is 
no other medical evidence to include a medical opinion that 
links the veteran's left knee disability to her active 
military service or the year following her discharge.  In the 
absence of such evidence, the Board finds that an award of 
service connection for a left knee disability either on a 
direct basis or on a presumptive basis as a chronic disease 
is not warranted.

The Board notes that the veteran was in the Army Reserves 
when she injured her left knee in April 1997.  As discussed 
above, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), or from an 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.  
Nonetheless, the competent medical evidence of record does 
not indicate that the veteran's left knee disorder was 
incurred or aggravated while performing ACDUTRA or resulted 
from an injury incurred while performing INACDUTRA.  
Consequently, the award of service connection for a left knee 
disorder based on such criteria is also not warranted.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

After a careful review of the record, the competent medical 
evidence does not indicate that the veteran's left knee 
disorder was caused by or aggravated by her service-connected 
right knee disability.  The veteran underwent a VA 
examination in June 2006.  After the examiner completed an 
examination of the veteran and reviewed the claims file, he 
asserted that while it was plausible the veteran's pre-
existing right knee patellofemoral syndrome predisposed her 
to the fall that caused the left knee injury in April 1997, 
the contemporaneous medical records do not provide much 
information regarding the right knee or any consequent gait 
alteration or instability.  The examiner concluded that it 
was not possible to determine whether it is at least as 
likely as not that the current left knee disability is 
proximately due to or the result of the veteran's service-
connected right knee disability without resorting to mere 
speculation.  As the examiner was unable to provide a clear 
or definite opinion, the Board finds that this opinion is 
"non-evidence" and it has no probabative value.  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as non-
evidence" that has no probative value) overruled on other 
grounds by Robinson v. Mansfield, 21 Vet.App. 545, 550-51 
(2008).  The Board notes that there is no competent medical 
evidence of record to indicate that the veteran's current 
left knee disability is due to or aggravated by her service-
connected right knee disability.   

The only evidence the veteran provided in support of her 
contention that her left knee injury was the result of her 
favoring her right knee is her own lay statements.  Lay 
persons can provide an account of observable symptoms.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as an opinion 
whether a disability is related to a service-connected 
disability has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In this case, the Board 
acknowledges that the veteran is a certified nursing 
assistant (CNA).  The veteran listed her duties as a CNA, 
which included blood draws, checking vitals, patient care and 
wound care.  See SSA record Form HA-4631.  The Board 
recognizes that as a CNA the veteran has some general 
training in patient care; however, there is no indication 
that she has had advanced medical training that would allow 
her to provide medical diagnoses, statements or opinions.  
Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Based on 
the foregoing, the Board finds that the veteran is not 
competent to provide a medical opinion asserting a 
relationship between her current left knee disorder and her 
service-connected right knee disability.  

The veteran also asserted that her treating physician told 
her that her left knee injury in April 1997 was due to her 
favoring her right knee.  See Letter from veteran received in 
June 2004.   There is no medical evidence in the record that 
supports this statement and the veteran stated that she was 
unable to have the physician put his opinion in writing. The 
Board finds that the veteran's recitation of a medical 
opinion is not competent medical evidence and cannot be used 
to convey a medical opinion.  See Robinette v. Brown, 8. Vet. 
App. 69, 77 (1995) ("the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.")  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's claim for entitlement to service 
connection for a left knee disorder to include as secondary 
to a service-connected right knee disorder is not warranted. 
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disorder to 
include as secondary to a service-connected right knee 
disorder is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


